UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 11-1113


ERWIN B. PATTERSON, JR.,

               Plaintiff ─ Appellant,

          v.

TOWNE BANK; WILLIAM A. COPELAND; WILLIAM T. HODSDEN; ROBERT
HENRY BURGER; ROBERT L. SAMUELS, JR.; CITY OF NORFOLK, VIRGINIA;
UNITED STATES OF AMERICA; CITY OF CHESAPEAKE, VIRGINIA;
RAYMOND A. JACKSON,

               Defendants ─ Appellees.



                           No. 11-1117


ERWIN B. PATTERSON, JR.,

               Plaintiff – Appellant,

          v.

TEIDE ENTERPRISES, INCORPORATED; SARA A. JOHN; STUART GORDON;
JOHN C. LUMPKIN; JOHN C. LUMPKIN, P.C.; JON AHERN; SYKES,
BOURBON, AHERN & LEVY P.C.; JOSEPH FRANKLIN VERSER; LEONARD C.
HEATH,   JR.;  CLARENDON   NATIONAL   INSURANCE  COMPANY;   TOWNE
MORTGAGE; TOWNE BANK; WILLIAM A. COPELAND; WILLIAM T. HODSDEN,

               Defendants – Appellees.
                             No. 11-1231


ERWIN B. PATTERSON, JR.,

                Plaintiff – Appellant

          v.

UNITED STATES OF AMERICA; TEIDE ENTERPRISES, INCORPORATED;
STUART GORDON; SARA A. JOHN, Esq.; JOHN C. LUMPKIN, Esq.; JOHN
C. LUMPKIN P.C.; JOHN AHERN, Esq.; JOSEPH FRANKLIN VERSER, Esq.;
LEONARD C. HEATH, JR., Esq.; CLARENDON NATIONAL INSURANCE
COMPANY;   TOWNE-MORTGAGE;   TOWNE   BANK;   WILLIAM   COPELAND;
WILLIAM T. HODSDEN,

                Defendants – Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith; Raymond
A. Jackson, District Judges.     (2:10-cv-00437-RBS-FBS; 2:10-cv-
00434-RBS-FBS; 2:10-cv-00614-RBS-FBS)


Submitted:   June 30, 2011                   Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Erwin B. Patterson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

              In these consolidated cases, Erwin B. Patterson, Jr.,

appeals      the   district       court’s        orders       dismissing      his    civil

complaints without prejudice for failure to state a claim upon

which relief may be granted.               We have reviewed the records and

find    no    reversible      error.       Accordingly,         we    affirm     for     the

reasons stated by the district court.                     Patterson v. Towne Bank,

No. 2:10-cv-00437-RBS-FBS; Patterson v. Teide Enters., Inc., No.

2:10-cv-00434-RBS-FBS; and Patterson v. United States, No. 2:10-

cv-00614-RBS-FBS        (E.D.    Va.     Nov.    23,    2010;    Nov.    5,     2010;    and

Jan. 12,     2011).      We     dispense    with       oral    argument    because       the

facts   and    legal    contentions        are    adequately         presented      in   the

materials      before    the     court    and     argument      would     not    aid     the

decisional process.

                                                                                 AFFIRMED




                                            3